Citation Nr: 1209954	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with depression.

2.  Entitlement to service connection for residuals of a third degree burn of the left ankle.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing is associated with the claims files.  


FINDINGS OF FACT

1.  Depression was present during active service and the evidence fails to clearly and unmistakably demonstrate that the depression did not undergo a permanent increase in severity as a result of the Veteran's active service.  

2.  No residual disability associated with a third degree burn of the left ankle has been present during the period of this claim.  


CONCLUSIONS OF LAW

1.  Depression was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  A residual disability due to a third degree burn of the left ankle was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a February 2009 letter, prior to the June 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Also, the Veteran has been afforded an appropriate VA examination for her claimed psychiatric disability in April 2009.  

VA is not required to schedule the Veteran for a physical examination regarding her claimed residuals of a burn to the left ankle because the evidence does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no evidence of record to show any current disability related to the claimed third degree burn on the left ankle, nor is there any evidence of in-service treatment for the same.  As such, the Board will not remand this issue for a medical examination.  

Accordingly, the Board will address the merits of the Veteran's claim.  


Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the Court held that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Depression

The Veteran's enlistment physical examination does not note a preexisting psychiatric disability, and her psychiatric evaluation was normal.  Therefore, the presumption of soundness applies.  

Further review of the Veteran's STRs show a pre-service history of alcohol problems, and hints that her psychiatric disability may have preexisted service.  STRs include multiple treatment records related to depression and anxiety as well as alcohol abuse.  In her February 1996 separation medical examination report shows that the Veteran had a history of depression and was treated with multiple medications.  

There are no records associated with the Veteran's claims files showing any treatment for a psychiatric disability prior to service.  The record shows post-service treatment for depression.  

The Veteran was afforded a VA examination in April 2009 during which the examiner diagnosed the Veteran as having dysthymic disorder and alcohol dependence (in remission).  The examiner could not provide an opinion as to the etiology of her depression without resort to speculation, but noted it likely had its onset in her late-teens or early-20s.  He further found that the Veteran's symptoms did not worsen beyond the natural progression of the disease during service, and her current symptoms are related to those shown in service.  

As the Veteran was noted to be fit for active duty upon induction, and without any notations of a preexisting psychiatric disability, she is presumed to be sound. Additionally, the medical and lay evidence shows that the Veteran was treated for psychiatric problems during service, and her separation examination showed a history of depression.  There is some indication that the Veteran's depression may have preexisted service, but the Board concludes that the evidence does not clearly and unmistakably establish the Veteran's depression was not aggravated by her active service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for her depression. 

Left Ankle

The Veteran's service treatment records (STRs) are negative for any complaints or findings related to residuals of a third degree burn to the left ankle.  The STRs show a burn from an iron to the right inner thigh area, but nothing noted in the left ankle area.  The Veteran was also treated for swelling and pain in the right ankle, but again, there was no treatment for left ankle problems or burns during service.  

A review of post-service treatment records is devoid of any diagnosis of or complaints related to a third degree burn of the left ankle.  The Veteran was afforded an April 2009 VA examination of the left foot, and the examiner found no skin or vascular changes.  She also was afforded a VA examination in December 2009, and again, the examiner found no skin or neurovascular changes.  At that time, the Veteran denied any injury to the feet.  

Upon review of the evidence, the Board notes no disability of the left ankle due to a third degree burn was ever diagnosed in service or thereafter.  The Veteran has not reported any treatment for residuals of a burn on the left ankle.

The evidence of record does not include any medical opinion that a current diagnosis of residuals of a third degree burn on the left ankle is (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that a current diagnosis of a third degree burn on the left ankle might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between the Veteran's claimed left ankle burn residuals and her service or a service-connected disability, the Board finds that the Veteran's claim seeking service connection must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b)

ORDER


Service connection for depression is granted.  

Service connection for residuals of a third degree burn of the left ankle is denied.  




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


